United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 17-1872
      ___________________________

           United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

           Agron Mitchell Simpson

    lllllllllllllllllllll Defendant - Appellant
       ___________________________

              No. 17-1877
      ___________________________

           United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

Agron Mitchell Simpson, also known as Mitch

    lllllllllllllllllllll Defendant - Appellant
                    ____________

 Appeals from United States District Court
for the Southern District of Iowa - Davenport
               ____________
                             Submitted: January 2, 2018
                              Filed: January 10, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, Agron Simpson challenges the above-
Guidelines-range sentences the district court1 imposed after he pleaded guilty to
committing credit card fraud offenses, and he challenges the consecutive sentence the
district court imposed upon revoking his prior supervised release. Simpson’s counsel
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the district court incorrectly calculated the loss amount
for the new offenses, and imposed substantively unreasonable sentences for both the
new offenses and the revocation.

       We conclude that any error in calculating the loss amount was harmless, in
light of the district court’s statements at sentencing. See United States v. Dace, 842
F.3d 1067, 1069 (8th Cir. 2016) (per curiam) (finding harmless error where
sentencing court made clear that it relied on 18 U.S.C. § 3553(a) factors--independent
of Guidelines range--in deciding to vary upward, and acknowledged these reasons
would apply even in face of defendant’s objections). We further conclude that the
district court did not impose a substantively unreasonable sentence for either the new
convictions or the revocation. See United States v. McGhee, 869 F.3d 703, 705-06
(8th Cir. 2017) (per curiam) (both revocation sentencing decisions and initial
sentencing decisions are reviewed for abuse of discretion). The record reflects that,

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
in determining the sentences for the new convictions, the court carefully considered
and discussed relevant section 3553(a) factors. See United States v. Salazar-Aleman,
741 F.3d 878, 881 (8th Cir. 2013) (describing appellate review of sentencing
decisions). As to the revocation sentence, we note that the consecutive 18-month
sentence was both within statutory limits and within the Guidelines Chapter 7 range.
See 18 U.S.C. § 3583(e)(3) (maximum revocation prison term is 5 years if underlying
offense is Class A felony); United States v. Hergott, 562 F.3d 968, 970 (8th Cir.
2009); see also U.S.S.G. § 7B1.4(a) (range is 12-18 months for Grade B violation
with Category IV criminal history); United States v. Petreikis, 551 F.3d 822, 824 (8th
Cir. 2009) (applying presumption of substantive reasonableness to revocation
sentence within Guidelines range).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -3-